Citation Nr: 0511706	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-02 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
arthritis of the right elbow, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for posttraumatic arthritis 
of the right elbow and assigned a 10 percent disability 
evaluation effective from March 16, 2002.  The veteran, who 
had active service from July 1997 to March 2002, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board notes that the veteran was afforded a VA 
examination in January 2002 in connection with his claim for 
service connection for a right elbow disability.  Following 
the grant of service connection by the RO in an April 2002 
rating decision, the veteran expressed his disagreement with 
the disability evaluation assigned his service-connected 
posttraumatic arthritis of the right elbow.  However, he has 
not been afforded a VA examination in connection with his 
claim for a higher initial evaluation, and he contended in 
his February 2005 hearing testimony before the Board that his 
right elbow disability had increased in severity since his 
January 2002 VA examination.  In this regard, the veteran 
claimed that his range of motion had worsened since the 
examination and that the use of his arm as well as repetitive 
motion caused weakness, throbbing pain, and decreased range 
of motion.  Although the January 2002 VA examiner did note 
that the veteran had pain and that there was evidence of 
limited range of motion, the examiner did not comment as to 
whether the veteran's range of motion was further limited on 
use or repetition.  The veteran did submit additional private 
medical records to support his claim; however, the most 
recent medical evidence of record is dated in May 2003.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board is of the 
opinion that a more recent VA examination is in order in this 
case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected 
posttraumatic arthritis of the right elbow.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to ascertain the nature 
and severity of his right elbow 
traumatic arthritis.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the nature and 
severity of the veteran's service-
connected posttraumatic arthritis of 
the right elbow.  The examiner should 
provide the range of motion of the 
right elbow in degrees and also 
comment on whether the veteran's 
range of motion is further limited by 
use or repetitive motion.  The 
presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
be noted, as should any additional 
disability due to these factors.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), the 
appellant's claims file must be made 
available to the examiner for review 
and that it was available should be 
noted in the opinion. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




